 





Mine Exploitation Services Cooperation Agreement

 

This Mine Exploitation Services Cooperation Agreement (hereinafter referred to
as “this Agreement”) is entered into by the following parties on 12 September
2012.

 

Party A: Element Resources International Ltd. (a wholly-owned subsidiary of
American yinfu Gold Corporation in Hong Kong)

Registered Address: Room 2611, Langham Place Office Tower, Mong Kok, Hong Kong

 

Party B: Anqing Wanyu Mining Ltd.

Registered Address: Xiaochun Village, Huigong Township, Zongyang County

 

WHEREAS:

 

1.Party A is an American wholly-foreign-owned enterprise established in Hong
Kong, and has the technologies and capabilities of mine exploitation services.

 

2.Party B is a limited liability company with domestic capital registered in
China, which needs professional mine exploitation services company to provide
technical support and services during its operation and management.

 

Now, therefore, through mutual discussion, both Parties have reached the
following agreements:

 

1.Technical Consultation and Management Services; Sole and Exclusive Interests

 

1.1Within the term of this Agreement, Party A agrees, as the technical
consultation and management services provider for Party B, to provide Party B
with the relevant technical consultation and management services according to
the conditions of this Agreement (for specific content, please refer to Appendix
2) in terms of Niutoushan Copper Ore and Monk Bridge Copper-gold Ore of Zongyang
County (hereinafter referred to as “Target Ores”, for information of relevant
Mining License and Exploration License, please refer to Appendix 1) which Party
B owns the mining authority.

 

1.2Party B agrees to accept the technical consultation and management services
provided by Party A. Party B further agrees not to accept the same or similar
technical consultation and management services provided by any third party for
the said business during the term of this Agreement, without the prior written
consent of Party A.

 

1

 

 

1.3In respect of any right and interest (including but not limited to the
ownership, the intellectual property such as copyright and patent rights, the
technical secrets, the commercial confidentiality and others) generated from the
performance of this Agreement, no matter that it is self-developed by Party A or
developed by Party B based on the intellectual property of Party A, Party A
shall be entitled to the sole and exclusive rights and interests.

 

2.Technical Consultation and Management Services Costs (hereinafter referred to
as
the “Consultation and Service Fee”) and Payments

 

In respect of the technical consultation and management services provided by
Party A, Party B shall monthly pay Party A, 35% of the net profit (which is the
net amount after deducting the production management costs other than the
Consultation and Service Fee payable to Party A from the sales volume) from the
sales of mine products produced from Target Ores as Consultation and Service
Fee. The rest 65% belongs to Party B, but shall adopt the following adjustments:

 

(1)The first RMB 10,000,000 gained from the net profit from the sales of mine
products produced from Target Ores shall be paid to Party A by Party B as
Consultation and Service Fee;

 

(2)On performing this Agreement by both Parties until its term of validity
expires (or an other term otherwise agreed to by both Parties), the last RMB
10,000,000 of Consultation and Service Fee that Party A gained shall be returned
to Party B.

 

3.Obligation of Party B

 

3.1For helping Party A provide services, Party B shall take all measures and
steps to provide Party A with reasonably necessary assistance and convenience,
including, but not limited to allowing Party A to use the existing production,
business facilities and machinery equipment of Target Ores for free, in order to
help Party A more easily carry out the technical services under this Agreement.

 

3.2Party B shall not hire or employ any new employee, or retrain any existing
employee to substitute the services provided by Party A under this Agreement
without the prior written consent of Party A.

 

2

 

  

3.3Party B shall negotiate with Party A before making any significant business
or business decision which may influence the exclusive business and cooperative
relationship between both Parties under this Agreement.

 

3.4Party B shall at any time faithfully implement any lawful business and
technical direction or instruction proposed by Party A, which aims to maintain,
promote or improve services provided for Party B, unless such directions or
instructions have obvious gross mistakes.

 

4.Share Option Arrangements

 

Party B agrees to grant Party A (or any legal entity or natural person nominated
by Party A)the right of purchasing its entire equity at the price of RMB
330,000,000 (hereinafter referred to as “Share Option”) within the term of
validity of this Agreement, and written notice shall be delivered to Party B,
when such relevant obligee exercises the Share Option; On the date of exercising
such Share Option and completion of registering the industrial and commercial
change of such equity transfer, this Agreement shall be terminated immediately,
except as otherwise agreed in this Agreement.

 

5.Intellectual Property and Its Protection

 

5.1Party B agrees not to query the right of the technology Party A enjoys, the
validity of this Agreement, or implement any act that Party A considers would
damage its rights and permission within and after the validity of this
Agreement.

 

5.2Party B agrees that the intellectual property of any research and development
results(regardless of whether they have been developed by Party A solely or by
both Parties) gained from exercising this Agreement and/or other agreements
signed by both Parties and any rights derived therefrom shall belong to Party A,
including but not limited to patent application, software copyright, technical
secrets ownership, copyrights of technical files and information as carriers and
the ownership of other intellectual property, rights of permission to use and
transfer the above-mentioned intellectual property.

 

3

 

  

6.Representation and Warranty

 

6.1Party A hereby makes the representation and warranty as follows:

 

(1)Party A is a company lawfully incorporated and effectively existing according
to the laws of China;

 

(2)Party A has taken necessary corporate acts and appropriate authorization as
required and obtained the consent and approval of third party and the government
departments for signing and performing this Agreement within the scope of power
and business of its company, without violating the laws and contract limitations
binding on it or affecting it;

 

(3)This Agreement constitutes Party A’s legal, valid and binding obligations
which are enforceable in accordance with its terms upon being signed.

 

6.2Party B hereby makes the representation and warranty as follows:

 

(1)Party B is a company lawfully incorporated and effectively existing according
to the laws of China;

 

(2)Party B has taken necessary corporate acts and appropriate authorization as
required and obtained the consent and approval of third party and the government
departments for signing and performing this Agreement within the scope of power
and business of its company, without violating the laws and contract limitations
binding on it or affecting it;

 

(3)This Agreement constitutes Party B’s legal, valid and binding obligations
which are enforceable in accordance with its terms upon being signed.

 

(4)Party B should timely inform Party A of its lawsuits or other disadvantages
and make best efforts to prevent loss or any additional similar problems.

 

(5)Party B shall neither dispose of Party B’s assets, nor change Party B’s
existing equity structure in any form without the written consent of Party A.

 

(6)In respect of the exploitation of Target Ores, Party B has handled the
formalities of approval, registration and filing process in accordance with the
laws, and legally enjoys the right of concessions of Target Ores. The data of
reserves registered in the Ministry of Land and Resources in terms of Target
Ores are true, complete and accurate.

 

4

 

 

(7)Party B guarantees to keep the legal concession of Target Ores, including but
not limited to handling renewal formalities in accordance with the laws before
the expiration of relevant Mining License and Exploration License.

 

7.Confidentiality Clause

 

7.1Party B agrees to endeavour to take various reasonable confidential measures
to safeguard the confidential information and data acquired or contacted
(hereinafter referred to as the “Confidential Information”) due to accepting
Party A’s exclusive technical consultation and services. Party B shall not
disclose, give or transfer such confidential information to any third party
without the written consent of Party A. In the event of termination of this
Agreement, Party B shall return any documents, information or software
containing the confidential information to Party A upon Party A’s request, or
destroy such confidential information and delete any confidential information
from any and all memory devices, and shall not continue to use such confidential
information.

 

7.2Both Parties to this Agreement agree that this clause shall continue to be
effective regardless of the change, dissolution or termination of this
Agreement.

 

8.Compensation

 

Party B shall fully compensate Party A for any losses, damages, obligation
and/or expenses caused by any lawsuits, claims or other demands against Party A
arising from or caused by the contents of the technical consultation and
services required by Party B, and Party B shall protect Party A from any damages
or losses caused by Party B’s behaviour or caused by any third party’s
requirement due to Party B’s behaviour.

 

9.Liabilities for Breach

 

9.1Save as provided in this Agreement, if a Party does not perform or violates
any terms and conditions under this Agreement or violates any undertakings and
warranties in Article 6 under this Agreement, the other Party is entitled to ask
the non-performing Party or the default Party to compensate for all the losses,
damages, costs and expenses of litigation and claims arising therefrom.

 

5

 

 

9.2In the event Party B rescinds this Agreement unilaterally, or violates
provisions in Article 2 under this Agreement and causes Party A’s failure to
receive the consultation service fees, Party A is entitled to terminate this
Agreement and require Party B to pay damages in respect of all the losses
suffered. Such amount of damages shall be equal to the balances of the
consultation service fees that Party A was entitled to obtain by performing the
technical consultation and management services in accordance with this Agreement
within the terms and validity of this Agreement.

 

10.Effectiveness and Term of Validity

 

This Agreement is executed on the date first above written and shall take effect
as of such date; Unless earlier terminated in accordance with the provisions of
this Agreement or relevant agreements made by the Parties, the term of validity
of this Agreement shall be 3 years.

 

11.Termination

 

11.1Unless renewed pursuant to the relevant terms under this Agreement, this
Agreement shall be terminated upon the date of expiration hereof, or earlier
than scheduled pursuant to other arrangements made under this Agreement.

 

11.2During the term of validity of this Agreement, unless Party A commits gross
negligence, or a fraudulent act, other illegal act or goes bankrupt, or
dissolves or terminates in accordance with the law, Party B shall not terminate
this Agreement earlier than scheduled; in the event Party B goes bankrupt or
dissolves or terminates in accordance with the law before the expiry date of
this Agreement, this Agreement shall be automatically terminated.

 

12.Resolution of Disputes

 

In the event of disputes with respect to the construction and performance of the
terms under this Agreement, the Parties to this Agreement shall solve the
dispute through friendly negotiation. In the event both Parties fail to reach an
agreement or the resolution of such a dispute within 30 days after any Party’s
request for resolution of the dispute through negotiation, any Party may submit
the relevant dispute to China International Economic and Trade Arbitration
Commission for arbitration according to the then effective rules of arbitration.
The arbitration shall be conducted in Shanghai, and the language used during the
arbitration shall be Chinese. The arbitration ruling shall be final and binding
on both Parties to this Agreement.

 

6

 

 

13.Force Majeure

 

13.1“Force majeure events” refer to any events beyond the reasonable control of
either Party, and the occurrence of which remain inevitable despite the
reasonable attention of the Party thus affected, including but not limited to
government behaviour, acts of God, fire, explosion, storm, flood, earthquake,
tidal wave, lightning or war. However, insufficient information, funds or
financing shall not be deemed the events beyond the reasonable control of either
Party. The Party affected by “force majeure events” in pursuit of exemption from
performing the responsibility under this Agreement shall inform the other Party
as soon as possible of such exemption from responsibility and the steps required
to be taken for completing the performance.

 

13.2In the event that the performance of this Agreement is delayed or obstructed
by “force majeure” defined as above, the Party affected by force majeure shall
not be held for any responsibility under this Agreement within the scope of
being delayed or obstructed. The Party affected by force majeure shall take
appropriate measures to minimize or eliminate the effect of “force majeure”, and
shall endeavour to resume the performance of the obligations delayed or
obstructed by “force majeure”. Once the force majeure event is eliminated, the
Parties to this Agreement agree to try their utmost to resume the performance
under this Agreement.

 

14.Severability of Agreement

 

In the event that any clause under this Agreement is invalidated or not
enforceable due to inconsistency with the relevant laws, then the clause
concerned shall be invalidated or unenforceable within the governing scope of
the relevant laws and shall not affect the legal effects of other clauses of
this Agreement.

 

15.Amendment and Supplement of Agreement

 

The Parties shall amend and supplement this Agreement by means of written
agreement. The amendment and supplement to this Agreement duly signed by the
Parties shall form the integral part of this Agreement, with equal legal effect
as this Agreement.

 

7

 

  

16.Governing Laws

 

This Agreement shall be governed by the laws of China and performed and
construed in accordance with the laws of China.

 

17.Others

 

17.1In respect to any matter not covered within this Agreement, the Parties
agree to solve it in the form of supplementary agreements. Any supplementary
agreement related to this Agreement shall form an inseparable part of this
Agreement, with equal legal effect as this Agreement.

 

17.2Any part’s failure to be valid shall not affect the legal effect of other
parts of this Agreement.

 

17.3The execution, construction, performance and the resolution of disputes of
this Agreement shall be governed by the laws of China.

 

17.4Any appendix to this Agreement is an inseparable part of this Agreement,
with equal legal effect as this Agreement.

 

17.5This Agreement is written in Chinese in two original copies, each Party
having one original copy with equal legal effect.

 

17.6In witness herewith, the Parties have had their authorized representatives
sign this Agreement on the date first above mentioned.

 

[No Text Below]

 

8

 

 

[This page is the signature page of Exclusive Technical Consultation and
Management Services Agreement. There is no formal text.]

 

IN WITNESS WHEREOF, this Agreement is signed by the Parties on the first above
written date hereof.

 

Party A: Hong Kong Element Resources International Ltd. (Seal)

 



Legal Representative: /s/ Zhai Weiping   Name: Zhai Weiping   Signed on:
September 12, 2012  

 

Party B: Anqing Wanyu Mining Ltd. (Seal)

 



Legal Representative: /s/ Yang Peigen   Name: Yang Peigen   Signed on: September
12, 2012  

 

9

 

  

Appendix 1: Information List of Target Ores

 

Mining License 1:

Certificate Number: C3400002010033210058663

Mining-right Owner: Anqing Wanyu Mining Ltd.

Address: Xiaochun Village, Huigong Township, Zongyang County, Anqing City

Mine Name: Niutoushan Copper Ore of Zongyang County

Mining Minerals: copper ore, silver ore

Mining Mode: underground mining

Scale of Production: 80,000 tons per year

Mining Area: 1.84 square kilometres

Term of validity: from 11 March 2010 to 11 March 2013

 

Mining License 2:

Certificate Number: C3400002009023210004108

Mining-right Owner: Anqing Wanyu Mining Ltd., Monk Bridge Copper-gold Ore of
Zongyang County

Address: Guanqiao Town, Zongyang County

Mine Name: Monk Bridge Copper-gold Ore of Zongyang County

Mining Minerals: copper ore, gold ore

Mining Mode: underground mining

Scale of Production: 50,000 tons per year

Mining Area: 0.7316 square kilometres

Term of validity: from 15th February , 2012 to 15 February 2015

 

Exploration License:

Certificate Number: T34120090702032456

Exploration-right Owner: Anqing Wanyu Mining Ltd.

The Address of Exploration-right Owner: Xiaochun Village, Huigong Township,
Zongyang County, Anhui Province

The Name of the Exploration Project: the Detailed Exploration of Monk Bridge
Copper-gold Ore of Zongyang County, Anhui Province

Geographic Location: Monk Bridge of Zongyang County Area, Anhui Province

Map sheet Number: H50E008013

Exploration Area: 1.28 square kilometres

Term of validity: from 31 August 2011 to 31 August 2013

 

10

 

   

Appendix 2: The Contents List of Technical Consultation and Management Services

 

Party A shall exclusively provide technical consultation and management services
of mine exploitation related to Target Ores to Party B, including the
comprehensive solution of Target Ores’ exploitation, the implementation of such
solution, and the operation and maintenance services of Target Ores equipment.
Such services include but not limited to:

 

(1)Studying and developing relevant technologies required for the exploitation
of Target Ores, and permitting Party B to use them;

 

(2)Offering relevant technical application and implementation for the operation
of Target Ores’ exploitation, including but not limited to the overall design
scheme of the system, and the installation, debugging and test run of the
system;

 

(3)Recruiting and training the relevant technical and labour workers by itself
in respect of the technical consultation and management services provided by
Party A in accordance with this Agreement;

 

(4)Solely serving as the agent for the sales work of the minerals output from
Target Ores, and the price shall be based on the prevailing market price;

 

(5)According to Party B’s operation requirements, providing other technical
services and management consultation, such as the cost control, risk management
and market analysis.

 

(6)Providing other relevant technical and consultation services at Party B’s
requests from time to time.

 



11

 

